Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 17, 2015

                         No. 04-15-00358-CR and No. 04-15-00359-CR

                                    Margaret Jane GRIFFITH,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                             Trial Court No. B09-09 and B08-578
                         Honorable M. Rex Emerson, Judge Presiding


                                           ORDER
       On November 18, 2015, Appellant’s court-appointed counsel filed an Anders brief and a
motion to withdraw from these appeals. See Anders v. California, 386 U.S. 738, 744 (1967);
High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). In counsel’s brief and
motion, Appellant’s counsel explained that he took the following steps:

       (1)     notified Appellant that counsel filed an Anders brief and a motion to
               withdraw, and provided Appellant with a copy of the documents;
       (2)     advised Appellant of her right to review the appellate records and file a
               pro se brief; and
       (3)     provided Appellant with a copy of the clerk’s and reporters’ records.

       See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens,
206 S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89
(Tex. Crim. App. 2006).
       The State filed a letter conditionally waiving its right to file a brief.
         If Appellant desires to file a pro se brief, we ORDER Appellant to do so within thirty
days of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the
State may file a responsive brief not later than thirty days after the date Appellant’s pro se brief
is filed in this court. See id. R. 38.6(b).
        After all briefing is completed, this court will issue an opinion and judgment that
disposes of the appeals. If, in the issued opinion, this court determines that Appellant’s appeals
are frivolous, Appellant has a right to file pro se petitions for discretionary review with the Texas
Court of Criminal Appeals. See Kelly, 436 S.W.3d at 319. Appellant may file the petitions by
writing to the Clerk of the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711-
2308.
Counsel’s motion to withdraw is held in abeyance pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court